          Case 5:19-cv-05618-SVK Document 24 Filed 12/02/19 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 2                                    SAN JOSE DIVISION

 3    TAMI SULZBERG,
                                                      Case No.: 5:19-cv-5618-SVK
 4
                           Plaintiff,
 5           v.                                       CLASS ACTION
 6
      HAPPIEST MINDS TECHNOLOGIES,
 7
                   Defendant.
 8

 9

10                                       [PROPOSED] ORDER
11          Upon review of Plaintiff’s Administrative Motion to Appear Telephonically at the December
12   10, 2019 initial case management conference, the Court finds that good causes exists to grant the
13   motion. Accordingly, it is hereby ORDERED that Plaintiff’s counsel may appear telephonically at
14   the conference. Counsel must contact CourtCall Phone Conferencing at (866)582-6878 in advance of
                     the hearing to schedule a telephonic appearance .
15          IT IS SO ORDERED
16           December 2, 2019
     Dated: _________________                                  _______________________________
17                                                             The Honorable Susan van Keulen

18

19

20

21

22

23

24

25

26

27

28
                                                     1
                            [PROPOSED] ORDER – CASE NO. 5:19-CV-5618-SVK
